Citation Nr: 1722707	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher disability rating for bronchial asthma, rated as 10 percent disabling.  

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A copy of the transcript is associated with the record before the Board.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, neither the record nor the Veteran has raised that he is unable to secure or follow employment due to his asthma.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.

The issues of entitlement to a higher disability rating for bronchial asthma, rated as 10 percent disabling and entitlement to service connection for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159 (2016).  Given the favorable disposition of the Board's action to grant the claim for entitlement to service connection for tinnitus, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

 Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his tinnitus had its onset during active service. 

First, the evidence shows that the Veteran has a current disability.  A December 2011 VA audiological examination report noted a diagnosis of tinnitus. 

The service medical treatment records do not reflect any findings or complaints of tinnitus.  However, the Veteran has described his exposure to noise during active service including noise of helicopters, ship noise, machinery such as
drills/pneumatic tools, noise working on bridge, work on navigation teams,
and noise from weapons.  The Veteran served as signalman, which has been identified as a military occupational specialty (MOS) with a moderate exposure to noise.  The Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma. 

Concerning the etiology of the Veteran's tinnitus, the Veteran was provided a VA medical examination in December 2011.  Concerning a history of tinnitus, the Veteran reported first noticing intermittent, bilateral tinnitus during military service after exposure to loud noises.  He reported that approximately 5 years ago right ear tinnitus became more pronounced and would be present off and on.  He reported that in June 2011 the right-sided tinnitus became constant.  The examiner stated that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

Here, the December 2011 VA examiner associated the Veteran's tinnitus with his hearing loss, but did not address the Veteran's reports that he first began to experience tinnitus during active service and did not otherwise provide a medical opinion as to whether the Veteran's tinnitus had its onset in active service or was otherwise related to active service.  

In this case, despite the absence of a medical opinion addressing the etiology of the Veteran's tinnitus, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Veteran's MOS was identified as a specialty with a moderate exposure to noise, and the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

During the October 2016 hearing, the Veteran's representative stated that the last VA medical examination concerning the Veteran's asthma was provided in 2012, more than 4 years ago and requested a new VA medical examination.  The Board finds that a new VA medical examination to determine the current severity of the Veteran's asthma is required.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

In addition, the Veteran testified that he receives medical treatment at the Indianapolis, San Diego and Louisville VA medical facilities.  He stated that he previously received treatment at the San Diego VA Medical Center and now moved back to Louisville and receives treatment at the Louisville VA Medical Center.  Updated VA medical treatment records must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Concerning the claim for service connection for hearing loss, the Veteran was provided a VA audiological examination in December 2011.  The Board finds that the VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner opined that the hearing loss disability was not "at least as likely as not" caused by or a result of an event in military service.  The rationale for the opinion was that hearing was found to be within normal limits bilaterally from 500-6000 Hertz at the enlistment and separation examinations.  The examiner stated that no clinically significant threshold shifts (worsenings) were noted when comparing results of the separation exam with results of the enlistment exam for either ear.  However, the service medical treatment records include an audiogram dated in January 1986, indicating a finding of 25 decibels at 3000 Hertz for the right ear.  In addition, the separation report of medical examination shows a finding of 25 decibels at 2000 Hertz concerning the left ear.  The Board notes that the case of Hensley v. Brown, 5 Vet. App. 155, 159 (1993) held that a finding above 20 decibels indicates some level of hearing impairment.  Hence, some degree of hearing loss was demonstrated in service.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner did not address the demonstrated presence of some degree of hearing loss in service.  Accordingly, remand is required for a VA addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the San Diego VA Medical Center, Indianapolis VA Medical Center and Louisville VA Medical Center.

2.  Schedule the Veteran for a VA medical examination concerning his bronchial asthma.  If possible, the examination should be scheduled during the winter time when the Veteran reportedly experiences flare-ups.  The claims file must be made available for review and the examiner must indicate that a review was completed.  Any medically indicated tests and studies must be completed.  

Discuss all manifestations and symptoms of the Veteran's service-connected bronchial asthma, to include whether the Veteran has daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication; whether the Veteran has at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic oral or parenteral corticosteroids, and/or whether the Veteran has more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

3.  Request an addendum opinion from the December 2011 VA examiner or, if the examiner is unavailable, a suitably qualified VA examiner to ascertain the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file must be made available to the examiner and the examiner must indicate that the claims file was reviewed.  Following review of the claims file, the examiner must address the following:  

*Is it at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability had its onset in service or is otherwise related to his military service, to include his military occupational specialty as signalman.  

A complete rationale must be provided for any opinion or conclusion expressed.  The examiner must consider the Veteran credible with respect to his reports of exposure to acoustic trauma.  In addition, the examiner should discuss any in-service findings above 20 decibels found on audiogram, as indicated in the service medical treatment records including in January 1986 as to the right ear and on examination at separation from active service as to the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (wherein the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.).

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran.  Provide time for response and return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


